Case 8:20-cv-02314-JLS-KES Document 41 Filed 07/02/21 Page 1 of 12 Page ID #:531



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-02314-JLS-KES                                     Date: July 02, 2021
 Title: Cove USA LLC v. No Bad Days Enterprises, Incorporated et al

     Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

              Deborah Lewman                                         N/A
              Deputy Clerk                                      Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

               Not Present                                      Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER GRANTING DEFENDANTS’
              MOTION TO DISMISS (Doc. 16)

        Before the Court is a Motion to Dismiss filed by Defendants No Bad Days
 Enterprises, Inc. (“No Bad Days”) and Scott Sample. (Mot., Doc. 16.) Plaintiff Cove
 USA LLC (“Cove”) opposed, and Defendants replied. (Opp., Doc. 33; Reply, Doc. 36). 1
 For the following reasons, the Court GRANTS Defendants’ Motion.

 I.      BACKGROUND

         Cove and No Bad Days are business competitors that sell beach-inspired clothing.
 (Compl. ¶ 1, Doc. 1.) Defendant No Bad Days is a California corporation with its
 principal place of business in Temecula, California, and Defendant Scott Sample is its
 manager and co-founder. (Id. ¶¶ 5–6.) Plaintiff Cove is a California corporation with its
 principal place of business in Irvine, California. (Id. ¶ 4.) Cove operates its main product
 store through Shopify, an e-commerce platform. (Id. ¶ 20.)
         Cove sells apparel incorporating “ubiquitous phrases together with beachy
 designs.” (Id. ¶ 21.) For example, some of Cove’s popular designs include “Respect the
 Sea,” with a ship being taken over by an angry octopus, “Endless Summer,” with a

 1
  The Court took this matter under submission. (Doc. 40.)
 ______________________________________________________________________________
                                 CIVIL MINUTES – GENERAL                     1
Case 8:20-cv-02314-JLS-KES Document 41 Filed 07/02/21 Page 2 of 12 Page ID #:532



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-02314-JLS-KES                                     Date: July 02, 2021
 Title: Cove USA LLC v. No Bad Days Enterprises, Incorporated et al

 surfboard leaning against a van, and “Let’s Get Hammered,” with a hammerhead shark.
 (Id.; Ex. A to Compl.) No Bad Days sells beach-inspired clothing that features the
 phrase, “No Bad Days.” (Compl. ¶ 1.) Sample and No Bad Days hold a trademark
 registration in the phrase, issued in 2008, specifically covering clothing (hats, jackets,
 pants, shirts, shorts, sweaters, swimsuits, and t-shirts.) (Trademark Registration,
 Robinson Decl. Ex. D, Doc. 16-2.) 2
         No later than October 2020, Cove began featuring the expression “No Bad Days”
 on some of its clothing. (Compl. ¶ 22; Ex. B to Compl.) On October 9, 2020, Sample
 emailed Cove, notifying Cove that certain of its products were infringing NBD’s
 trademark. (Id. ¶ 25.) Cove responded by denying any trademark infringement and
 refusing to take down any of the Accused Products. (Id.) NBD therefore submitted
 notices of infringement to Shopify. (Id. ¶¶ 24, 26.) Shopify removed the Accused
 Products from its platform. (Id. ¶¶ 26, 58–60.)
         On December 7, 2020, Cove filed this action asserting six claims against No Bad
 Days and Sample: (1) declaratory judgment of non-infringement of trademark; (2)
 declaratory judgment of non-infringement of copyright; (3) violation of Section 17200 of
 California’s Unfair Competition Law (UCL); (4) intentional interference with prospective
 economic relations; (5) negligent interference with prospective economic relations; and
 (6) intentional interference with a contractual relationship.
         Defendants moved to dismiss claims three through six on several grounds.
 Because the Court determines the claims are barred by the first ground raised by No Bad
 Days—namely, California’s anti-SLAPP statute—it does not reach the remaining
 grounds.


        2
          The Court takes judicial notice of the federal trademark registration as a fact which “can
 be accurately and readily determined from sources whose accuracy cannot reasonably be
 questioned.” Fed. R. Evid. 201(b)(2); see also Autodesk, Inc. v. Dassault Systemes SolidWorks
 Corp., No. C08-04397 WHA, 2008 WL 6742224, at *2 n.1 (N.D. Cal. Dec. 18, 2008) (granting
 request for judicial notice of trademark registrations printed from USPTO’s website in support of
 motion to dismiss.)
 ______________________________________________________________________________
                                     CIVIL MINUTES – GENERAL                                       2
Case 8:20-cv-02314-JLS-KES Document 41 Filed 07/02/21 Page 3 of 12 Page ID #:533



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-02314-JLS-KES                                     Date: July 02, 2021
 Title: Cove USA LLC v. No Bad Days Enterprises, Incorporated et al


 II.   LEGAL STANDARD

         When exercising supplemental jurisdiction over state law claims, the Court applies
 California substantive law. See Mason and Dixon Intermodal, Inc. v. Lapmaster Int’l
 LLC, 632 F.3d 1056, 1060 (9th Cir. 2011). California’s anti-SLAPP Statute allows for
 pre-trial dismissal of “SLAPPs” (“Strategic Lawsuits against Public Participation”). Cal.
 Civ. Proc. Code § 425.16; Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832, 839 (9th Cir.
 2001). The statute aims to identify, early in the litigation process, “meritless first
 amendment cases aimed at chilling expression through costly, time-consuming
 litigation.” Metabolife, 264 F.3d at 839.
         “A court considering a motion to strike under the anti-SLAPP statute must engage
 in a two-part inquiry.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1110 (9th Cir.
 2003). First, the defendant must “make an initial prima facie showing that the plaintiff’s
 suit arises from an act [by the defendant] in furtherance of the defendant’s rights of
 petition or free speech.” Id. (citation omitted). While California’s anti-SLAPP Statute
 must be read broadly, the California Supreme Court has recognized that the “‘arising
 from’ requirement is not always easily met.’” Equilon Enters. v. Consumer Cause, Inc.,
 29 Cal. 4th 53, 66, 124 Cal. Rptr. 2d 507, 52 P.3d 685 (2002). As § 425.16 provides:

       [An] act in furtherance of a person’s right of petition or free speech under
       the United States or California Constitution in connection with a public
       issue includes: (1) any written or oral statement or writing made before a
       legislative, executive, or judicial proceeding, or any other official
       proceeding authorized by law; (2) any written or oral statement or writing
       made in connection with an issue under consideration or review by a
       legislative, executive, or judicial body, or any other official proceeding
       authorized by law; (3) any written or oral statement or writing made in a
       place open to the public or a public forum in connection with an issue of
       public interest; or (4) any other conduct in furtherance of the exercise of the

 ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                          3
Case 8:20-cv-02314-JLS-KES Document 41 Filed 07/02/21 Page 4 of 12 Page ID #:534



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-02314-JLS-KES                                     Date: July 02, 2021
 Title: Cove USA LLC v. No Bad Days Enterprises, Incorporated et al

        constitutional right of petition or the constitutional right of free speech in
        connection with a public issue or an issue of public interest.

 Cal. Civ. Proc. Code § 425.16(e) (internal quotation marks omitted).
        “[T]he mere fact [that a claim] was filed after protected activity took place does
 not mean it arose from that activity.” Id.; see also City of Cotati v. Cashman, 29 Cal. 4th
 69, 76-77, 124 Cal. Rptr. 2d 519, 52 P.3d 695 (2002). Instead, the Court’s focus is on
 “the principal [sic] thrust or gravamen of the causes of action, i.e., the allegedly wrongful
 and injury-producing conduct that provides the foundation for the claims.” Castleman v.
 Sagaser, 216 Cal. App. 4th 481, 490-91, 156 Cal. Rptr. 3d 492 (2013) (citing Hylton v.
 Frank E. Rogozienski, Inc., 177 Cal. App. 4th 1264, 1272, 99 Cal. Rptr. 3d 805 (2009)).
        Where a defendant makes the required prima facie showing, the Court proceeds to
 the second step of the anti-SLAPP analysis. Vess, 317 F.3d at 1110. In this second step
 “the burden shifts to the plaintiff to demonstrate a probability of prevailing on the
 challenged claims.” Id. In other words, the plaintiff must demonstrate that the
 challenged claims are “legally sufficient and supported by a prima facie showing of facts
 to sustain a favorable judgment if the evidence submitted by plaintiff is credited.”
 Metabolife, 264 F.3d at 840 (quoting Wilcox v. Superior Court, 27 Cal. App. 4th 809,
 823, 33 Cal. Rptr. 2d 446 (1994)) (internal quotation marks omitted); see also DC
 Comics v. Pac. Pictures Corp., 706 F.3d 1009, 1013 (9th Cir. 2013).
        “Anti-SLAPP motions are hybrids of motions to dismiss and motions for summary
 judgment.” Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, 890 F.3d
 828, 836 (9th Cir.), amended, 897 F.3d 1224 (9th Cir. 2018), and cert. denied sub nom.
 Ctr. for Med. Progress v. Planned Parenthood Fed’n of Am., 139 S. Ct. 1446, 203 L. Ed.
 2d 681 (2019) (Gould, J., concurring). “[W]hen an anti-SLAPP motion to strike
 challenges only the legal sufficiency of a claim, a district court should apply the Federal
 Rule of Civil Procedure 12(b)(6) standard and consider whether a claim is properly
 stated.” Id. at 834. “On the other hand, when an anti-SLAPP motion to strike challenges
 the factual sufficiency of a claim, then the Federal Rule of Civil Procedure 56 standard
 [applies].” Id. In analyzing factual sufficiency, courts consider the pleadings and
 ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                          4
Case 8:20-cv-02314-JLS-KES Document 41 Filed 07/02/21 Page 5 of 12 Page ID #:535



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-02314-JLS-KES                                     Date: July 02, 2021
 Title: Cove USA LLC v. No Bad Days Enterprises, Incorporated et al

 supporting and opposing affidavits, but do not make credibility determinations or
 compare the weight of the evidence. Flatley v. Mauro, 39 Cal. 4th 299, 326, 46 Cal.
 Rptr. 3d 606, 139 P.3d 2 (2006). Instead, courts accept as true the admissible evidence
 favorable to the plaintiff. Id.; Piping Rock Partners, Inc. v. David Lerner Assocs., Inc.,
 946 F. Supp. 2d 957, 967 (N.D. Cal. 2013) aff’d, No. 13-16110, 609 Fed. Appx. 497,
 2015 WL 4187861 (9th Cir. July 13, 2015) (“Evidence must be admissible and is not
 weighed by the Court, but presumed true if in favor of the plaintiff.”). “Only a cause of
 action that satisfies both prongs of the anti-SLAPP statute—i.e., that arises from
 protected speech or petitioning and lacks even minimal merit—is a SLAPP, subject to
 being stricken under the statute.” Navellier v. Sletten, 29 Cal. 4th 82, 89, 124 Cal. Rptr.
 2d 530, 52 P.3d 703 (2002) (emphasis omitted).

 III.   DISCUSSION

         Defendants move to strike, under California’s anti-SLAPP statute, Plaintiff’s
 claims for (1) violation of Section 17200 of California’s Unfair Competition Law (UCL);
 (2) intentional interference with prospective economic relations; (3) negligent
 interference with prospective economic relations; and (4) intentional interference with a
 contractual relationship (the “State Law Claims”). 3

        A.     Whether the State Law Claims Concern Protected Activity

        Plaintiff does not dispute that each of its State Law Claims are predicated on the
 allegations that Defendant sent takedown notices to Shopify concerning the allegedly
 infringing products. (Opp. at 9 (“[T]he third through sixth causes of action in the
 Complaint center around Defendants’ Shopify takedown notices based on Plaintiff’s


 3
   Although Defendants frame this as a motion to dismiss pursuant to California’s anti-SLAPP
 statute, the Court construes it as a motion to strike under the anti-SLAPP statute.
 ______________________________________________________________________________
                                     CIVIL MINUTES – GENERAL                                 5
Case 8:20-cv-02314-JLS-KES Document 41 Filed 07/02/21 Page 6 of 12 Page ID #:536



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-02314-JLS-KES                                     Date: July 02, 2021
 Title: Cove USA LLC v. No Bad Days Enterprises, Incorporated et al

 conduct that clearly does not infringe any of Defendants’ alleged trademark rights[.]”);
 see also Compl. ¶¶ 37–62.)
          The California Supreme Court has held that “communications preparatory to or in
 anticipation of the bringing of an action or other official proceeding are within” the broad
 ambit of and entitled to protection under § 425.16. Briggs v. Eden Council for Hope &
 Opportunity, 19 Cal. 4th 1106, 1115, 81 Cal. Rptr. 2d 471, 969 P.2d 564 (1999). Such a
 statement “is made in connection with an issue under judicial review [and falls under §
 426.16(e)(2)] ‘if it relates to the substantive issues in the litigation and is directed to
 persons having some interest in the litigation.’” GWS Techs., Inc. v. Furth, No. SACV
 08-00586-CJC (PLAx), 2010 U.S. Dist. LEXIS 148908, 2010 WL 11520562, at *2 (C.D.
 Cal. Mar. 25, 2010) (citing Neville v. Chudacoff, 160 Cal. App. 4th 1255, 1266, 73 Cal.
 Rptr. 3d 383 (Cal. Ct. App. 2008)).
          Here, Plaintiff’s State Law Claims are entirely predicated on Defendants’
 communications to Shopify identifying certain Cove product listings as infringing on
 Defendants’ trademark. (Compl. ¶¶ 37–62.) While the exact language of these
 communications is not in the record, there is no dispute that these communications “relate
 to the substantive issues of the litigation”; Plaintiff’s declaratory judgment claims are
 based on the assertion that the Accused Products do not infringe Defendants’ trademark.
 (Compl. ¶¶ 29–36.) Further, the communications were made to a party with an interest in
 this litigation, “as this dispute concerns the propriety of activity that [Shopify] facilitates
 on its . . . marketplace platform.” TP Link United States Corp. v. Careful Shopper LLC,
 No. 8:19-cv-00082-JLS-KES, 2020 U.S. Dist. LEXIS 104065, at *18 (C.D. Cal. Mar. 23,
 2020); see also GWS Techs., Inc. v. Furth, No. SACV 08-00586-CJC-PLAx, 2010 WL
 11520562, at *3 (C.D. Cal. Mar. 25, 2010) (“The recipients of the information need not
 be potential parties to the litigation; it is enough that they may be ‘unwitting participants’
 in the alleged misconduct.”)
          As numerous courts, including this one, have held, such communications
 constitute pre-litigation conduct falling within the anti-SLAPP statute. See, e.g., Careful
 Shopper, 2020 U.S. Dist. LEXIS 104065, at *18 (concluding that complaints submitted to
 ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                          6
Case 8:20-cv-02314-JLS-KES Document 41 Filed 07/02/21 Page 7 of 12 Page ID #:537



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-02314-JLS-KES                                     Date: July 02, 2021
 Title: Cove USA LLC v. No Bad Days Enterprises, Incorporated et al

 Amazon identifying allegedly counterfeit products were “related to the substantive issues
 of this litigation” and “clearly made to a party with an interest in the this litigation,” thus
 constituting “protected activity” within the meaning of § 425.16); Fitbit, Inc. v. Laguna 2,
 LLC, No. 17-CV-00079-EMC, 2018 WL 306724, at *3 (N.D. Cal. Jan. 5, 2018)
 (concluding that Fitbit’s act of writing a letter to Groupon based on the defendants’ sale
 of allegedly “stolen” or “counterfeit” goods was protective activity under the anti-SLAPP
 statute); Sparrow LLC v. Lora, No. CV-14-1188-MWF (JCX), 2014 WL 12573525, at *4
 (C.D. Cal. Dec. 4, 2014) (concluding that “letters to and communications with companies
 doing business or contemplating business with Defendants and relating to the alleged
 infringement of Plaintiff’s intellectual property that form the basis of the present
 litigation, were protected activities covered by the Anti-SLAPP statute”).
         Plaintiff attempts to distinguish this Court’s decision in Careful Shopper on two
 grounds. First, Plaintiff argues that, in Careful Shopper, there was no dispute that the
 accused infringer was selling TP-Link® branded products because the seller had
 purchased TP-Link® products for resale. (Opp. at 9–10.) Here, in contrast, Plaintiff
 disputes that its products infringe Defendants’ trademark, arguing that “Plaintiff is merely
 using a ubiquitous phrase on some of its apparel and is doing so in an ornamental
 fashion.” (Opp. at 10.) Plaintiff cites to no authority in support of its assertion that there
 must be undisputed infringement for the pre-litigation activity to be protected under the
 anti-SLAPP statute. As explained above, it is enough that Defendants’ pre-litigation
 communications related to the substantive issues in the litigation and were directed to
 persons having some interest in the litigation. Plaintiff cannot seek to limit the anti-
 SLAPP statute solely to undisputed claims of infringement. Second, Plaintiff argues that
 in Careful Shopper, it was the trademark owner who initiated the lawsuit (and the Court
 struck the defendant infringer’s tort counterclaims), whereas here, Plaintiff—the alleged
 infringer—initiated the lawsuit. (Opp. 10.) Plaintiff further argues that “Defendants
 appeared intent on improperly interfering with Plaintiff’s business rather than actually
 resolving this dispute through the initiation of litigation.” (Id.) Again, this distinction is
 unpersuasive. Communications made to enforce intellectual property rights, such as the
 ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                          7
Case 8:20-cv-02314-JLS-KES Document 41 Filed 07/02/21 Page 8 of 12 Page ID #:538



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-02314-JLS-KES                                     Date: July 02, 2021
 Title: Cove USA LLC v. No Bad Days Enterprises, Incorporated et al

 ones at issue here, are protected by the anti-SLAPP statute even if the alleged infringer
 initiated the lawsuit. See, e.g., Thimes Sols. Inc. v. TP Link USA Corp., No. CV 19-
 10374 PA (EX), 2020 WL 4353681, at *6 (C.D. Cal. June 8, 2020) (“The essence of
 Plaintiff’s claims is that Defendants wrongly complained to Amazon that Plaintiff was
 selling counterfeit TP Link products. Thus, the substance of Defendant's complaints—
 which state that Plaintiff was selling counterfeit goods—is unequivocally related to the
 substantive issues of this litigation. Moreover, Defendants directed their communications
 to Amazon, who is a party with an interest in this litigation because this case concerns
 activity that Amazon facilitates on its marketplace platform.”)
         Accordingly, the Court concludes that Defendants’ communications to Shopify
 constitute protected activity under the anti-SLAPP statute.

        B.     Probability of Success on the Merits of the State Law Claims

        Defendants’ prima facie showing that Plaintiff’s claims arise from acts within the
 coverage of § 425.16 shifts the burden to Plaintiff to demonstrate a probability of success
 on the challenged State Law Claims.
        The elements of a claim for intentional interference with prospective economic
 advantage are: “(1) an economic relationship between the plaintiff and some third party,
 with the probability of future economic benefit to the plaintiff; (2) the defendant’s
 knowledge of the relationship; (3) intentional acts on the part of the defendant designed
 to disrupt the relationship; (4) actual disruption of the relationship; and (5) economic
 harm to the plaintiff proximately caused by the acts of the defendant.” Korea Supply Co.
 v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1153 (2003) (internal quotation marks
 omitted). The tort of negligent interference with prospective economic advantage has the
 same elements, but Defendants’ conduct must be merely negligent, not intentional.
 Damabeh v. 7-Eleven, Inc., No. 5:12-CV-1739-LHK, 2013 WL 1915867, at *9 (N.D.
 Cal. May 8, 2013). The elements of a claim for intentional interference with contractual
 relations are: “(1) a valid contract between plaintiff and a third party; (2) defendant’s
 ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                          8
Case 8:20-cv-02314-JLS-KES Document 41 Filed 07/02/21 Page 9 of 12 Page ID #:539



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-02314-JLS-KES                                     Date: July 02, 2021
 Title: Cove USA LLC v. No Bad Days Enterprises, Incorporated et al

 knowledge of this contract; (3) defendant’s intentional acts designed to induce a breach
 or disruption of the contractual relationship; (4) actual breach or disruption of the
 contractual relationship; and (5) resulting damage.” Quelimane Co. v. Stewart Title
 Guaranty Co., 19 Cal. 4th 26, 55 (1998). Finally, Plaintiff’s UCL claim is derivative of
 the claims that Defendants “maliciously disrupted Plaintiff’s business by filing fraudulent
 complaints against Plaintiff’s product listings.” (Compl. ¶¶37–42; Opp. at 9.)
         Defendants argue that these claims fail because they are barred by California’s
 litigation privilege. 4 California’s litigation privilege, embodied in California Civil Code
 § 47(b), “afford[s] litigants and witnesses the utmost freedom of access to the courts
 without fear of being harassed subsequently by derivative tort actions.” Flatley v. Mauro,
 39 Cal. 4th 299, 321, 139 P.3d 2, 16 (2006). It plays a key role in ensuring that the
 channels used to “investigate and remedy wrongdoing” remain open and
 unimpeded. Kashian v. Harriman, 98 Cal. App. 4th 892, 926, 120 Cal. Rptr. 2d 576
 (2002) (discussing Williams v. Taylor, 129 Cal. App. 3d 745, 754, 181 Cal. Rptr. 423 (Ct.
 App. 1982)). “Although originally enacted with reference to defamation, the privilege is
 [given a broad application and] now held applicable to any communication, whether or
 not it amounts to a publication, and all torts except malicious prosecution.” Silberg v.
 Anderson, 50 Cal. 3d 205, 212, 266 Cal. Rptr. 638, 786 P.2d 365 (1990) (internal
 citations omitted). “The usual formulation is that the privilege applies to any
 communication (1) made in judicial or quasi-judicial proceedings; (2) by litigants or other
 participants authorized by law; (3) to achieve the objects of the litigation; and (4) that
 have some connection or logical relation to the action.” Id. (collecting cases). “Thus,
 communications with some relation to judicial proceedings are absolutely immune from
 tort liability by the litigation privilege.” Rusheen v. Cohen, 37 Cal. 4th 1048, 1057, 39
 Cal. Rptr. 3d 516, 128 P.3d 713 (2006). “It is not limited to statements made during a
 trial or other proceedings, but may extend to steps taken prior thereto, or

 4
  Defendants additionally argue that these claims fail for other reasons, but because the Court
 agrees that the claims are barred by the litigation privilege, it declines to address Defendants’
 additional arguments.
 ______________________________________________________________________________
                                    CIVIL MINUTES – GENERAL                                        9
Case 8:20-cv-02314-JLS-KES Document 41 Filed 07/02/21 Page 10 of 12 Page ID #:540



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02314-JLS-KES                                     Date: July 02, 2021
  Title: Cove USA LLC v. No Bad Days Enterprises, Incorporated et al

  afterwards.” Id. Additionally, it is applicable to communications between private
  parties. Dove Audio, Inc. v. Rosenfeld, Meyer & Susman, 47 Cal. App. 4th 777, 781-83,
  54 Cal. Rptr. 2d 830 (1996). While the coverage of the § 47(b) litigation privilege is not
  co-terminus with that of the anti-SLAPP statute, courts recognize that they often serve
  interrelated purposes, and the litigation privilege is a helpful aid in determining the scope
  of the protection offered under § 425.16(e)(1), (e)(2). Neville, 160 Cal. App. 4th at
  1263; Elite Aviation, LLC v. JetCard PLUS, Inc., No. B222459, 2011 Cal. App. Unpub.
  LEXIS 8088, 2011 WL 5042111, at *4 (Cal. Ct. App. Oct. 25, 2011). “The litigation
  privilege is also relevant to the second step in the anti-SLAPP analysis in that it may
  present a substantive defense a plaintiff must overcome to demonstrate a probability of
  prevailing.” Flatley, 39 Cal. 4th at 323.
          As noted above, each of Plaintiff’s claims are predicated on the alleged
  communications from Defendants to Shopify identifying certain Cove product listings as
  infringing Defendants’ trademark. And as explained in the first step of the Court’s anti-
  SLAPP analysis, “the challenged communications are sufficiently related to this litigation
  to fall within the coverage of California’s litigation privilege.” Careful Shopper, 2020
  U.S. Dist. LEXIS 104065, at *22 (applying litigation privilege to bar counterclaims of
  interference with prospective economic advantage and trade libel arising out of similar
  pre-litigation communications); Fitbit, 2018 WL 306724, at *9 (applying litigation
  privilege as a bar to similar counterclaims arising out of pre-litigation
  communications); Sparrow, 2014 WL 12573525, at *6 (same); Thimes, 2020 WL
  4353681, at *7 (same).
          In its Opposition, Plaintiff argues that the litigation privilege does not apply here
  because Defendants filed the take-down notices in bad faith and had no intention of
  commencing a judicial proceeding. (Opp. at 11–12.) “However, as an ‘absolute’
  privilege, California’s litigation privilege is not subject to qualification based upon the
  subjective motives or alleged bad faith of a party making a challenged communication.”
  Careful Shopper, 2020 U.S. Dist. LEXIS 104065, at *23 (citing Mansell v. Otto, 108 Cal.

  ______________________________________________________________________________
                                           CIVIL MINUTES – GENERAL
                                        10
Case 8:20-cv-02314-JLS-KES Document 41 Filed 07/02/21 Page 11 of 12 Page ID #:541



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02314-JLS-KES                                     Date: July 02, 2021
  Title: Cove USA LLC v. No Bad Days Enterprises, Incorporated et al

  App. 4th 265, 277 n.47, 133 Cal. Rptr. 2d 276 (2003) (discussing numerous cases that
  demonstrate “the presence or absence of malice or good or bad faith is irrelevant to the
  inquiry whether the litigation privilege is applicable”)). “Even fraudulent, deliberately
  false, or other types of tortious communication must be susceptible to coverage by the
  litigation privilege; if that were not true, the privilege would be unable to achieve its
  purpose of ensuring that fear of being subjected to derivative tort suits does not prevent
  open communication and the ‘utmost freedom of access to the courts’ and other channels
  of redress.” Id. (quoting Kashian, 98 Cal. App. 4th at 926–27); see also Thimes, 2020
  WL 4353681, at *7 (“Plaintiff argues that Defendants’ communications to Amazon were
  made in bad faith, but this does not change the Court's analysis. California’s litigation
  privilege is an ‘absolute’ privilege; it is not subject to qualification based upon the
  subjective motives or alleged bad faith of a party making a challenged communication.”)
          Because Plaintiff has failed to demonstrate the necessary probability of success on
  their State Law Claims, the Court GRANTS Defendants’ Motion to strike these claims
  pursuant to California’s anti-SLAPP statute, and STRIKES Plaintiff’s third through sixth
  causes of action.

         C.     Leave to Amend and Attorneys’ Fees

          Typically, granting a motion to strike claims from a pleading without granting
  leave to amend would "directly collide with Fed. R. Civ. P. 15(a)’s policy favoring liberal
  amendment.” Verizon Delaware, Inc. v. Covad Commc'ns Co., 377 F.3d 1081, 1091 (9th
  Cir. 2004); U.S. ex rel. Lee v. SmithKline Beecham, Inc., 245 F.3d 1048, 1052 (9th Cir.
  2001) (“We consistently have held that leave to amend should be granted unless the
  district court ‘determines that the pleading could not possibly be cured by the allegation
  of other facts.’”) “However, the Court has found the [State Law Claims] deficient not on
  the basis of inadequate pleading, which could be remedied by amendment, but on the
  basis that they are barred by the litigation privilege. Absent pleading entirely new

  ______________________________________________________________________________
                                           CIVIL MINUTES – GENERAL
                                        11
Case 8:20-cv-02314-JLS-KES Document 41 Filed 07/02/21 Page 12 of 12 Page ID #:542



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-02314-JLS-KES                                     Date: July 02, 2021
  Title: Cove USA LLC v. No Bad Days Enterprises, Incorporated et al

  [claims] premised on entirely different allegations, [Plaintiff] cannot possibly remedy
  [its] claims.” Microsoft Corp. v. M. Media, No. CV-17-347-MWF (AJWX), 2018 WL
  5094969, at *7 (C.D. Cal. Mar. 13, 2018). Accordingly, the Court declines to grant
  Plaintiff leave to amend its third through sixth claims. See id.; Careful Shopper, 2020
  U.S. Dist. LEXIS 104065, at *25–26; Century Sur. Co. v. Prince, 782 F. App’x 553, 557
  (9th Cir. 2019).
          As Defendants note, a party that succeeds in bringing a special anti-SLAPP
  motion to strike claims asserted against it is entitled to recover the attorney’s fees and
  costs associated with bringing that motion. Cal. Civ. Proc. Code § 425.16(c)(1). Further,
  the Ninth Circuit has held that the California anti-SLAPP statute’s fee-shifting provision
  is operative in federal court. U.S. ex rel. Newsham v. Lockheed Missiles & Space Co.,
  190 F.3d 963, 973 (9th Cir. 1999). Defendants may seek those fees in a properly noticed
  motion, filed in accordance with this Court’s procedures. 5

  IV.    CONCLUSION

         For the above reasons, Defendant’s Motion to Strike Plaintiff’s third, fourth, fifth,
  and sixth claims is GRANTED.
         Within twenty-eight days (28) of the date of this Order, Defendants may submit a
  motion seeking fees under California's anti-SLAPP statute, noticed for the first available
  hearing date on the Court’s calendar. Any opposition and reply briefs are due in
  accordance with Local Rules 7-10 and 7-11.

                                                                  Initials of Deputy Clerk: djl




  5
   See Honorable Josephine L. Staton Procedures Page ¶ 26, available at
  http://www.cacd.uscourts.gov/honorable-josephine-1-staton.
  ______________________________________________________________________________
                                                  CIVIL MINUTES – GENERAL
                                               12
